 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 1 of 15 PageID 1



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ALICIA LAW,

      Plaintiff,

vs.                                                  Case No.:

EVERGLADES COLLEGE, INC.
d/b/a KEISER UNIVERSITY,

      Defendant.
___________________________________/

                   COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Alicia Law, by and through her undersigned attorney, sues

Defendant, Everglades College, Inc. d/b/a Keiser University, and alleges as follows.

                         JURISDICTION AND VENUE

      1.     The Court has subject-matter jurisdiction over this action in accordance

with 28 U.S.C. § 1331 and 1441(b).

      2.     Venue is proper in the United States District Court for the Middle

District of Florida in accordance with 28 U.S.C. § 1391 and 31 U.S.C. § 3732(a). The

Defendants transact business within this district and the acts proscribed by the

applicable statutes occurred within this District.

                                     PARTIES

      3.     Plaintiff Alicia Law (“Law” or “Plaintiff”) resides in Tarpon Springs,



                                         1
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 2 of 15 PageID 2



Pinellas County, Florida.

      4.      Defendant, Everglades College, Inc. d/b/a Keiser University (“Kaiser”

or “Defendant”), is a Florida not-for-profit corporation, authorized to conduct

business in Pasco County, Florida.

                            FACTUAL ALLEGATIONS

      5.      From February 2019 through September 29, 2020, Law worked for

Keiser at its New Port Richey, Florida campus as a professor in the business

department.

      6.      From the outset of Law’s employment, administrators and colleagues in

the business department created a hostile work environment and discriminated

against Law and other female colleagues because of their sex.

      7.      For example, on one occasion Campus President, Mr. Chuck Gibbons,

instructed Law not to speak to a female colleague who was also subjected to

harassment because he did not like “useless gossip” spreading around campus.

Keiser administrators also routinely ignored and downplayed the accomplishments

of female faculty members while highlighting those of the male faculty.

      8.      Additionally, although Keiser initially hired Law as a full time

professor, the President originally treated her as an adjunct. After she complained,

Keiser reclassified Law’s employment as Full Time 30, meaning she was paid for 30

hours of work per week. Law regularly worked many more hours than that. And



                                         2
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 3 of 15 PageID 3



throughout Law’s employment, she had the same workload, taught the same

number of classes, and had the same level of education, as her male colleague in the

business department, Dr. Dushant Ghosi. Keiser, however, classified Dr. Ghosi, as a

Full Time 40, meaning that he was paid for 40 hours of work per week. As a Full

Time 40, Keiser paid Dr. Ghosi $12,000 per year more than they paid Law despite

their identical workloads.

      9.     On several occasions, Law raised concerns with Keiser administrators

(including the Associate Dean, Dr. Christopher Abreau) about the pay disparity

between herself and Dr. Ghosi. Her efforts to address this issue were typically

ignored, and she was simply told (incorrectly) that she did not work as many hours

Dr. Ghosi. In one meeting when Law again brought up the pay disparity between

herself and her male colleague, a Dean discussed possibly “changing my status,”

which Law took as a threat to convert her to an adjunct professor.

      10.    In September 2020, Law was instructed to attend a series of meetings by

Keiser administrators. On or about September 24, 2020, in a meeting with Mr.

Gibbons, Law asked why as a Full Time 30 she was expected to attend all of the

same meetings as her colleague Dr. Ghosi, a Full Time 40. Law again objected to the

pay disparity between herself and her male colleague despite their identical

workloads.

      11.    On several occasions during her employment, Law sent information



                                         3
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 4 of 15 PageID 4



about discrimination and a hostile work environment to Keiser’s Human Resources

Department. Law was told that if things did not improve, they would consider

transferring her to another campus.

      12.    Working for Keiser, Law also learned that the school markets

extensively to members and veterans of the United States military. Accordingly,

most of her students were military members and veterans, with the United States

paying their tuition.

      13.    The United States will only pay tuition for military members and

veterans if certain conditions are met. Specifically, the student must meet certain

attendance and grade requirements. If the student does not meet certain attendance

and grade thresholds, the United States will not pay the costs of the student’s

tuition. Additionally, Keiser will not receive any payments from the United States

for military students who do not pass and ultimately drop out.

      14.    Dr. Shah Jamali (“Jamali”) supervised Law and served as the Business

Program Director at Keiser. In his role as the Business Program Director, Jamali

routinely instructed Law to alter the attendance records and inflate the grades of

military and veteran students to keep them enrolled and to obtain tuition payments

from the United States.

      15.    For example, in Law’s first quarter, a student and military veteran had

a poor attendance record and low grades. Law met with the student near the end of



                                         4
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 5 of 15 PageID 5



the quarter and told him that he was at risk of failing the class. The student objected

and told Law that she had to give him a passing grade. When Law informed the

student that she would not give him a grade he did not earn, he responded that she

must because “Keiser is a pay-for-play college.”

      16.    At the end of the quarter, the student had earned a failing grade, which

Law entered into the Keiser’s grading system. Jamali, who reviews the grades for

students in the business department met with Law and demanded that she fill out a

grade change form to change his grade from an F to a D. Law refused, but Jamali

continued to insist that she pass the student. Law repeatedly refused to change the

student’s grade.

      17.    Finally, Jamali himself completed a grade change form which he

provided to the Dean. After Law objected to the grade change and informed the

Dean that it would be illegal, he declined to change the grade to pass.

      18.    During her employment, however, Law learned that Keiser routinely

altered the attendance records and routinely inflated grades of military and veteran

students to obtain tuition payments from the United States.

      19.    Law objected to Keiser’s practice of altering attendance and grade

records, and on several occasions raised the issue with the Campus President,

Chuck Gibbons (“Gibbons”) and other Keiser administrators. Gibbons and the

other Keiser administrators refused to address the issue and continued the practice.



                                          5
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 6 of 15 PageID 6



       20.   Ultimately, in September 2020, after Law’s repeated objections to

Keiser’s policy of altering attendance and grade records, Keiser terminated her

employment, purportedly for “insubordination.”

                                  COUNT I
                   TITLE VII - GENDER DISCRIMINATION

       21.   Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

       22.   Law is a member of a protected class under Title VII of the Civil Rights

Act.

       23.   By the conduct described above, Keiser engaged in unlawful

employment practices and discriminated against Law on account of her gender in

violation of Title VII of the Civil Rights Act.

       24.   Keiser knew, or should have known, of the discrimination.

       25.   As a result of Keiser’s unlawful discrimination, Law has suffered and

will continue to suffer damages.

       WHEREFORE, Law prays for judgment against Keiser and for the following

damages:

             a.     Back pay and benefits;

             b.     Interest on back pay and benefits;

             c.     Front pay and benefits;




                                           6
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 7 of 15 PageID 7



             d.     Compensatory damages (including for emotional pain and

                    suffering);

             e.     Punitive damages;

             f.     Injunctive relief;

             g.     Attorneys’ fees and costs; and

             h.     For any other relief this Court deems just and equitable.

                           COUNT II
 FLORIDA CIVIL RIGHTS ACT (“FCRA”) – GENDER DISCRIMINATION

      26.    Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

      27.    Law is a member of a protected class under the Florida Civil Rights Act

(“FCRA”), Section 760.01, Florida Statutes, et seq.

      28.    By the conduct described above, Keiser engaged in unlawful

employment practices and discriminated against Law on account of her gender in

violation of the FCRA.

      29.    Keiser knew, or should have known, of the discrimination.

      30.    As a result of said Keiser’s unlawful discrimination, Law has suffered

and will continue to suffer damages.

      WHEREFORE, Law prays for judgment against Keiser for the following

damages:

             a.     Back pay and benefits;


                                           7
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 8 of 15 PageID 8



              b.    Interest on back pay and benefits;

              c.    Front pay and benefits;

              d.    Compensatory damages (including for emotional pain and
                    suffering);

              e.    Punitive damages;

              f.    Injunctive relief;

              g.    Attorneys’ fees and costs; and

              h.    For any other relief this Court deems just and equitable.

                                   COUNT III
                                 EQUAL PAY ACT

        31.   Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

        32.   Law and male counterparts in the business department at Keiser had

identical job duties and responsibilities, taught the same number of classes under

identical working conditions, and had the same levels of education.

        33.   Although Law and her male counterparts had performed the same job

under similar working conditions, Keiser paid her male counterparts significantly

more.

        34.   The above-described failure to pay employees of the opposite sexes the

same amount for the same work violates the Equal Pay Act, 29 U.S.C. § 606(d), et seq.

        35.   As a result of Keiser’s violation of the Equal Pay Act, Law has suffered

and continues to suffer damages.


                                          8
 Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 9 of 15 PageID 9



      WHEREFORE, Law demands judgment Keiser for the following damages:

             a.     Back pay and benefits;

             b.     Interest on back pay and benefits;

             c.     Front pay and benefits;

             d.     Compensatory damages;

             e.     Pecuniary and non-pecuniary losses;

             f.     Costs and attorney’s fees;

             g.     Liquidated damages; and

             h.     For any other relief this Court deems just and equitable.

                                   COUNT IV
                            TITLE VII - RETALIATION

      36.     Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

      37.    Law suffered an adverse employment action for opposing an

employment practice made unlawful by Title VII.

      38.    The above-described acts of retaliation constitute a violation of Title VII,

42 U.S.C. § 2000, et seq.

      39.    As a result of Keiser’s unlawful retaliation, LAW has suffered and

continues to suffer damages.

      WHEREFORE, Law demands judgment Keiser for the following damages:

             a.     Back pay and benefits;


                                           9
Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 10 of 15 PageID 10



               b.    Interest on back pay and benefits;

               c.    Front pay and benefits;

               d.    Compensatory damages;

               e.    Pecuniary and non-pecuniary losses;

               f.    Costs and attorney’s fees;

               g.    Punitive damages; and

               h.    For any other relief this Court deems just and equitable.

                               COUNT 5V
             FLORIDA CIVIL RIGHTS ACT (“FCRA”) – RETALIATION

       40.     Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

       41.     Law is a member of a protected class under the FCRA, Section 760.01, et

seq., Florida Statutes.

       42.     By the conduct described above, Keiser engaged in unlawful

employment practices and discriminated against Law on account of her race,

namely, African American, in violation of the FCRA.

       43.     Law suffered an adverse employment action for opposing an

employment practice made unlawful by the FCRA.

       44.     The above-described acts of retaliation constitute a violation of the

FCRA for which Keiser is liable.

       45.     As a result of Keiser’s unlawful retaliation, Law has suffered and


                                          10
Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 11 of 15 PageID 11



continues to suffer damages.

       WHEREFORE, Law prays for the following damages against Keiser:

             a.     Back pay and benefits;

             b.     Interest on back pay and benefits;

             c.     Front pay and benefits;

             d.     Compensatory damages, including emotional pain and suffering;

             e.     Other non-pecuniary losses;

             f.     Reinstatement;

             g.     Punitive damages;

             h.     Attorney’s fees and costs; and

             i.     For such other relief this Court deems just and equitable.

                                  COUNT VI
                  TITLE VII – HOSTILE WORK ENVIRONMENT

       46.   Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

       47.   Law is a member of a protected class under Title VII of the Civil Rights

Act.

       48.   By the conduct described above, Keiser engaged in unlawful

employment practices and created a hostile work environment for Law on account

of her gender.




                                         11
Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 12 of 15 PageID 12



      49.    Keiser knew, or should have known, of the hostile work environment

and harassment.

      50.    Keiser’s actions were intentional or encouraged in an environment

where sexual harassment and hostile work environments were common and

tolerated.

      51.    As a result of said Keiser’s unlawful discrimination, Law has suffered

and will continue to suffer damages.

      WHEREFORE, Law prays for judgment against Keiser for the following

damages:

             a.    Back pay and benefits;

             b.    Interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages (including for emotional pain and
                   suffering);

             e.    Punitive damages;

             f.    Injunctive relief;

             g.    Attorneys’ fees and costs; and

             h.    For any other relief this Court deems just and equitable.

                           COUNT VII
        FLORIDA CIVIL RIGHTS ACT (“FCRA”) – HOSTILE WORK
                         ENVIRONMENT




                                        12
Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 13 of 15 PageID 13



      52.    Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

      53.    Law is a member of a protected class under the Florida Civil Rights Act

(“FCRA”), Section 760.01, Florida Statutes, et seq.

      54.    By the conduct described above, Keiser engaged in unlawful

employment practices and created a hostile work environment for Law on account

of her gender.

      55.    Keiser knew, or should have known, of the hostile work environment

and harassment.

      56.    Keiser’s actions were intentional or encouraged in an environment

where sexual harassment and hostile work environments were common and

tolerated.

      57.    As a result of said Keiser’s unlawful discrimination, Law has suffered

and will continue to suffer damages.

      WHEREFORE, Law prays for judgment against Keiser for the following

damages:

             a.     Back pay and benefits;

             b.     Interest on back pay and benefits;

             c.     Front pay and benefits;

             d.     Compensatory damages (including for emotional pain and
                    suffering);



                                          13
Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 14 of 15 PageID 14



             e.    Punitive damages;

             f.    Injunctive relief;

             g.    Attorneys’ fees and costs; and

             h.    For any other relief this Court deems just and equitable.

                            COUNT VIII
            VIOLATION OF THE FALSE CLAIMS ACT, 31 U.S.C. §
                             3730(h)(1)

      58.    Law realleges and readopts the allegations of paragraphs 1 through 20

of this Complaint, as though fully set forth herein.

      59.    Law took lawful actions to prevent Keiser from submitting false claims

and in furtherance of a False Claims Act action. Specifically, Law objected to

Keiser’s policy of altering attendance and grade records material to the United

States’ payment of tuition funds for military and veteran students and refused to

make such changes when asked.

      60.    Knowing of Law’s complaints about Keiser’s improper practice of

altering attendance and grade records, Keiser took retaliatory actions and

terminated Law’s employment.

      61.    By virtue of Keiser’s retaliatory actions, Law has suffered damages.

       WHEREFORE, Law requests that this Court grant the following relief:

             a.    Judgment against Keiser for twice the amount of her back pay,
                   together with special damages and compensatory damages,
                   including mental anguish damages, sustained as a result of the
                   retaliation;



                                         14
Case 8:21-cv-01710-TPB-SPF Document 1 Filed 07/14/21 Page 15 of 15 PageID 15



           b.    Reinstatement into her position with the seniority that she
                 would have earned had the retaliation described above not
                 occurred, or alternatively front pay;

           c.    All costs incurred, along with reasonable attorneys’ fees;

           d.    Prejudgment interest; and

           e.    Any other relief both at law and at equity that this Court deems
                 appropriate.

                               DEMAND FOR JURY TRIAL

     62.   Law requests a jury trial on all issues so triable, with respect to the

terms and conditions of her employment.

     Dated July 14, 2021.

                               FLORIN GRAY BOUZAS OWENS, LLC

                               /s/ Scott L. Terry__________
                               SCOTT L. TERRY, ESQUIRE
                               Florida Bar No.: 77105
                               Primary:       scott@fgbolaw.com
                               Secondary: gina@fgbolaw.com
                               WOLFGANG M. FLORIN, ESQUIRE
                               Florida Bar No.: 907804
                               Primary:       wolfgang@fgbolaw.com
                               Secondary: tina@fgbolaw.com
                               16524 Pointe Village Drive, Suite 100
                               Lutz, FL 33558
                               Telephone (727) 254-5255
                               Facsimile (727) 483-7942

                               Trial Attorneys for Plaintiff




                                        15
